Citation Nr: 9932918	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  96-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



REMAND

The veteran served on active duty from January 1980 to 
February 1981 and on active duty for training (ACDUTRA) in 
the U.S. Army Reserves from February 18 to February 21, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the above-mentioned claim.

The veteran filed a claim for service connection for a low 
back disorder in February 1987.  In April 1988, the RO 
notified the veteran that his claim for this disorder had 
been denied.  He did not appeal the RO's decision by filing a 
notice of disagreement within one year of the date of the 
notice letter.  Hence, the April 1988 decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.160(d) 
(1999).  The veteran sought to reopen this claim in February 
1991; however, the issue of service connection for a low back 
disorder now in appellate status has been adjudicated without 
formal discussion of whether new and material evidence has 
been submitted to reopen a previously denied and final claim.

As a matter of law, VA is required to first consider whether 
new and material evidence had been presented before the 
merits of claim can be considered.  A regional office 
determination as to whether evidence is "new and material" 
is subject to de novo adjudication by the Board.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (Board cannot ignore 
"threshold" issue of new and material evidence) and Jones 
(McArthur) v. Derwinski, 1 Vet. App. 210 (1991) (if evidence 
is new and material, Board must then reopen claim and review 
all the evidence of record to determine outcome of claim on 
the merits).  The RO must therefore readjudicate the 
veteran's claim for service connection for a low back 
disorder with incorporation of the principles of finality and 
new and material evidence, as provided under applicable law 
and VA regulations.  Wakeford, 8 Vet. App. at 239-40.

Further, the Board is bound by the holding in Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) to the extent that it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on a question that 
has not been first addressed by the RO, and if not, whether 
the claimant will be prejudiced thereby.  As to the facts in 
this case, the Board believes that further appellate review 
must be deferred pending formal RO-adjudication of the claim 
on the basis of finality and new and material evidence.  The 
veteran has not been provided notice of pertinent 
regulations, i.e., 38 C.F.R. § 3.156.

In light of the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) holding 
in Graves v. Brown, 8 Vet. App. 522 (1996), the requisition 
and consideration of additional records by the agency of 
original jurisdiction is also necessary for the proper 
adjudication of this claim.  See 38 U.S.C.A. § 5103 (West 
1991). 

Despite the RO's noteworthy efforts, verification of the 
veteran's service dates is warranted.  The veteran's status 
to claim disability on the basis of a disease or injury 
allegedly incurred during military service depends upon being 
able to determine the veteran's active duty status at the 
time of the alleged disease or injury.  See 38 U.S.C.A. 
§ 101(24) (West 1991).  This information is crucial for 
adjudication of his claim, particularly concerning any 
ACDUTRA or inactive duty training (IADT) in 1986.  The RO 
should contact the veteran's Reserve unit and request 
verification of the complete dates of his service, as well as 
the type of service during each period of enlistment, i.e., 
whether it was active duty, ACDUTRA or IADT.  The RO should 
also request copies of the veteran's complete service medical 
records from these sources.  In a February 1995 memorandum 
from the veteran's Reserve unit, a point of contact and 
telephone number was provided for further assistance.  The 
duty to assist is particularly applicable to records which 
are known to be in the possession of the Federal Government.  
See Counts v. Brown, 6 Vet. App. 473 (1994).  However, when 
status as a claimant is at issue, as it is here, the veteran 
must be advised of the importance of his assistance in 
obtaining complete verification of his active duty for 
training and inactive duty training.

Further, additional medical records not currently associated 
with the record on appeal may be pertinent to the proper 
adjudication of the veteran's claim for service connection 
for a low back disorder.  Of record is a June 1987 Report of 
Accidental Injury, wherein the veteran reports receiving 
treatment from Drs. Roman and Betances in Yauco, Puerto Rico, 
in January 1987.  The RO has not advised the veteran of the 
importance of these private medical records to his claim.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Contact the veteran's Reserve unit 
(including telephoning the point of 
contact listed in the February 1995 
memorandum from the veteran's Reserve 
unit), and/or any other indicated agency, 
and request complete verification of the 
dates of the veteran's military service, 
as well as the type of service during each 
period of enlistment, i.e., whether it was 
active duty, active duty for training or 
inactive duty training (including, but not 
limited to, all duty performed in 1986).  
All periods of active duty for training or 
inactive duty training should be 
separately noted.  The RO should also 
request copies of the veteran's complete 
service medical records, to include 
clinical records, from all periods of 
duty.  This information is crucial for 
adjudication of the veteran's claim.  If 
the RO is again unsuccessful in obtaining 
verification of the dates of the veteran's 
active duty for training and inactive duty 
training, notify the veteran and tell him 
that it is his responsibility to establish 
his status as a claimant for the period 
under consideration, and that he must 
obtain and submit complete verification of 
his dates of active duty for training and 
inactive duty training.  38 C.F.R. 
§ 3.159(c) (1999).

2.  Tell the veteran that the private 
medical records reflecting treatment for a 
low back condition to which he has 
referred (from Drs. Roman and Betances 
dated in January 1987) are important in 
connection with his claim and that, if 
there are private records pertinent to his 
claim, he should obtain and submit those 
records.  See 38 C.F.R. § 3.159(c) (1999).

3.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  Readjudication of 
the claim must comport with Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), regarding 
whether the evidence submitted is new and 
material so as to allow reopening of the 
previously denied claim according the 
specific criteria set forth under 38 
C.F.R. § 3.156(a).
 
5.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.  Citation of 
38 C.F.R. § 3.156 should be included.  
Allow an appropriate period of time for 
response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


